NUMBER 13-20-00203-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI-EDINBURG


                GUARDIANSHIP OF LEON R. BERNSEN SR.,
                     AN INCAPACITATED PERSON


               On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.


                             MEMORANDUM OPINION
              Before Justices Longoria, Hinojosa, and Tijerina
                 Memorandum Opinion by Justice Tijerina

      Appellants Bernsen Farms, Ltd. (Bernsen Farms) and Dianna Bernsen individually

and as general partner of Bernsen Farms, Ltd. filed an appeal of the trial court’s order

granting appellees Lynn Allison, Lea Brown, and Bradley Pickens’s “Motion to Show

Authority.” See TEX. R. CIV. P. 12. Appellants have now filed a motion to dismiss the

appeal, asserting they no longer wish to pursue their appeal, and requesting that we

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1) (allowing appellate courts to dismiss a

civil appeal upon a voluntary motion by the appellant).
      Accordingly, without addressing the merits of the case, we grant appellants’ motion

to dismiss, and we dismiss the appeal. Having dismissed the appeal at appellants’

request, no motion for rehearing will be entertained.


                                                             JAIME TIJERINA
                                                             Justice

Delivered and filed on the
10th day of March, 2022.




                                            2